Exhibit 10.19

 

IT&E INTERNATIONAL GROUP, INC.

 

2005 EQUITY INCENTIVE PLAN

 

1.      PURPOSES.  The primary purpose of this IT&E International Group, Inc.
2005 Equity Incentive Plan (the “Plan”) is to provide a means by which the
Company can retain and maximize the services of its current Employees, Directors
and Consultants, and secure, retain and maximize the services of new Employees,
Directors and Consultants, by providing Stock Awards, including Incentive Stock
Options, Nonstatutory Stock Options, Restricted Stock Awards and stock bonuses,
to such persons on the terms and conditions set forth in the Plan. In addition,
the Plan is intended to generate proceeds from the sale of Common Stock pursuant
to Stock Awards that shall be used as general funds of the Company.

 

2.      DEFINED TERMS.  Capitalized terms in this Plan shall have the meanings
set forth in Appendix A attached hereto, unless defined elsewhere in this Plan
or the context of their use clearly indicates a different meaning.

 

3.      ADMINISTRATION.

 

3.1   Authority of Board.  Unless and until the Board decides to delegate
administration of the Plan to a Committee as set forth in Section 3.2 below, the
Board shall have full authority to administer the Plan, subject only to the
express provisions and limitations set forth in the Plan and any applicable
laws.  Without limiting the generality of the foregoing, the Board shall be
fully empowered to: (i) determine, from time to time, the recipients of Stock
Awards and the terms upon which Stock Awards shall be granted to such
recipients; (ii) construe and interpret, and correct any defects, omissions or
inconsistencies in, the Plan and any Stock Awards; (iii) terminate, suspend or
amend the Plan or any Stock Award as provided in Section 11; and (iv) exercise
such powers and perform such acts consistent with the provisions of the Plan as
the Board deems necessary or expedient to promote the best interests of the
Company and its stockholders. The determinations of the Board with respect to
the Plan shall not be subject to review by any Person and shall be final,
binding and conclusive on the Company and all other Persons.

 

3.2   Delegation to Committee.  In accordance with the Board’s authority under
the Delaware General Corporation Law and the Company’s Bylaws, the Board may
delegate administration of the Plan to a Committee, which Committee shall, upon
such delegation, be empowered to exercise the full authority of the Board with
respect to the Plan.

 

4.      COMMON STOCK SUBJECT TO THE PLAN.

 

4.1      Reserve Pool.  Subject to the provisions of Section 10 relating to
Capitalization Adjustments, an aggregate of 25,000,000 shares of Common Stock
(the “Reserve Pool”) may be issued pursuant to Stock Awards. If any Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, the shares of Common Stock not acquired under
such Stock Award shall automatically revert to the Reserve Pool and again become
available for issuance under the Plan. During the term of the Plan, the Company
shall keep available in the Reserve Pool at all times a number of shares of
Common Stock sufficient to satisfy all outstanding Stock Awards.

 

4.2      Limitation on Number of Shares.  To the extent required by CCR
Title 10, the total number of shares of Common Stock issuable upon exercise of
all outstanding Stock Awards, together with the total number of shares of Common
Stock provided for under any stock bonus or similar plan of the Company, shall
not exceed the applicable percentage as calculated in accordance with the
conditions and exclusions of CCR Title 10, based on the shares of Common Stock
of the Company that are outstanding at the time the calculation is made.

 

1

--------------------------------------------------------------------------------


 

5.      ELIGIBILITY.

 

5.1   Employees.  Employees shall be eligible to receive each of the types of
Stock Awards provided for in the Plan.

 

5.2   Directors.  Directors shall be eligible to receive each of the types of
Stock Awards, except Incentive Stock Options, provided for in the Plan.

 

5.3   Consultants.  To the extent permitted by applicable law, consultants shall
be eligible to receive each of the types of Stock Awards, except Incentive Stock
Options, provided for in the Plan.

 

5.4   Ten Percent Stockholders.  In addition to any other applicable
restrictions set forth in this Section 5, a Ten Percent Stockholder shall not be
granted: (i) an Incentive Stock Option unless the exercise price of such
Incentive Stock Option is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock on the date of grant and such Incentive Stock
Option is not exercisable after the expiration of five (5) years from the date
of grant; (ii) a Nonstatutory Stock Option unless the exercise price of such
Nonstatutory Stock Option is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock on the date of grant, except as otherwise
permitted by CCR Title 10 at the time of the grant of the Nonstatutory Stock
Option; (iii) a Restricted Stock Award unless the purchase price of the Common
Stock issuable upon exercise of such Restricted Stock Award is at least one
hundred percent (100%) of the Fair Market Value of the Common Stock on the date
of grant, except as otherwise permitted by CCR Title 10 at the time of the grant
of the Restricted Stock Award.

 

5.5   Proprietary Information and Inventions Agreement.

 

(a)     Prior to being granted any Award under the Plan, each Employee shall
have executed and delivered to the Company a copy of the Company’s standard
proprietary information and inventions agreement or such other agreement
containing similar obligations of confidentiality as may be approved by the
Board at the time the Award is granted (any such agreement being referred to
herein as a “Proprietary Information and Inventions Agreement”). In the event
that any Award is inadvertently granted to an Employee who has not, as of the
date of such grant, entered into a Proprietary Information and Inventions
Agreement with the Company, such Award shall be deemed null and void ab initio.

 

(b)     In the event that any Employee breaches any provision of the Proprietary
Information and Inventions Agreement between such Employee and the Company, such
Employee shall no longer be eligible to receive Awards pursuant to this Plan.
Moreover, such Employee shall be deemed, as of the date of such Employee’s
breach of such Proprietary Information and Inventions Agreement, to have
forfeited all outstanding Awards previously granted to and then held by such
Employee, regardless of whether such Awards are then vested or exercisable.

 

6.      PROVISIONS APPLICABLE TO ALL STOCK AWARDS.

 

6.1   No Stockholder Rights.  No Participant shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to any Stock Award held by such Participant unless and
until such Participant has satisfied all requirements for the exercise of the
Stock Award pursuant to its terms.

 

6.2   No Employment or Other Service Rights.  Nothing in the Plan or any Stock
Award Agreement shall confer upon any Participant any right to continue to serve
the Company or an Affiliate in any capacity. Likewise, nothing in the Plan or
any Stock Award shall affect the right of the Company or any applicable
Affiliate to terminate: (i) the employment of an Employee with or without notice
and with or without Cause; (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate; or
(iii) the service of a Director pursuant to the bylaws of the Company or

 

2

--------------------------------------------------------------------------------


 

any applicable Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

6.3   Investment Assurances.  At any time that the issuance of the shares of
Common Stock issuable upon the exercise of a Stock Award has not been registered
under an effective registration statement under the Securities Act, the Company
may: (i) require a Participant, as a condition of acquiring Common Stock under
such Stock Award, to give written assurances satisfactory to the Company (a) as
to the Participant’s knowledge and experience in financial and business matters
and capability to evaluate the merits and risks of acquiring such Common Stock
under such Stock Award and (b) stating that the Participant is acquiring such
Common Stock under the Stock Award for the Participant’s own account and not
with any present intention of selling or otherwise distributing such Common
Stock; and (ii) place legends, including, without limitation, legends
restricting the transfer of such Common Stock, on any and all stock certificates
representing such Common Stock in order to comply with applicable securities
laws.

 

6.4   Withholding Obligations.  To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the acquisition of Common Stock under a Stock
Award by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company) or by a
combination of such means: (i) tendering a cash payment; or (ii) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the acquisition of Common
Stock under the Stock Award; provided, however, that no shares of Common Stock
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting).

 

6.5   Vesting.  The Board or Committee may provide that the total number of
shares of Common Stock subject to a Stock Award shall vest in installments over
any given period of time. Criteria for determining the vesting of shares of
Common Stock subject to a Stock Award may be based solely on the passage of time
or on any other criteria, including, without limitation, the performance of the
Participant, deemed appropriate by the Board or Committee.

 

6.6   Acceleration of Exercisability and Vesting.  The Board shall have the
power to accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Stock Award stating the
time at which it may first be exercised or the time during which it will vest.

 

6.7   Terms of Repurchase Options.  The terms of any repurchase option in favor
of the Company with respect to shares of Common Stock issuable pursuant to a
Stock Award shall be specified in the applicable Stock Award Agreement. The
price per share of Common Stock at which such repurchase option may be exercised
may be either: (i) the Fair Market Value of the shares of Common Stock on the
date of the termination of the applicable Participant’s Continuous Service; or
(ii) the lower of (a) the Fair Market Value of the shares of Common Stock on the
date of repurchase and (b) the original purchase price per share of Common Stock
paid by the applicable Participant; provided, however, that terms of any
repurchase option shall comply at all times with the provisions of CCR Title 10
relating to “presumptively reasonable” repurchase prices.

 

6.8   Information Obligation.  To the extent required by CCR Title 10, the
Company shall deliver financial statements to Participants at least annually;
provided, however, that the obligation to deliver financial statements shall not
apply to Employees whose duties with the Company assure them access to
equivalent information.

 

7.      OPTIONS.

 

7.1   Stock Award Agreements for Options.  Each Stock Award Agreement for an
Option shall be in such form and shall contain such terms and conditions as the
Board or Committee shall deem appropriate.

 

3

--------------------------------------------------------------------------------


 

The terms and conditions of such Stock Award Agreements may change from time to
time, and the terms and conditions of Stock Award Agreements for separate
Options need not be identical; provided, however, that each Stock Award
Agreement for an Option shall include (through incorporation of provisions
hereof by reference in the Stock Award Agreement or otherwise) the substance of
the provisions set forth in this Section 7.

 

7.2   Designation.  All Options shall be separately designated Incentive Stock
Options or Nonstatutory Stock Options at the time of grant, and, if certificates
are issued, a separate certificate or certificates shall be issued for shares of
Common Stock purchased on exercise of each type of Option.

 

7.3   Term.  Subject to the provisions of Section 5.4 above, no Option shall be
exercisable after the expiration of ten (10) years from the date it was granted.

 

7.4   Minimum Vesting.  Notwithstanding Section 6.5 above, to the extent
required by CCR Title 10: (i) Options granted to an Employee who is not an
Officer, Director or Consultant shall provide for vesting of the total number of
shares of Common Stock at a rate of at least twenty percent (20%) per year over
five (5) years from the date the Option was granted, subject to reasonable
conditions such as Continuous Service; and (ii) Options granted to Officers,
Directors or Consultants may be made fully exercisable at any time or during any
period established by the Board or Committee, subject to reasonable conditions
such as Continuous Service.

 

7.5   Consideration.

 

(a)     The purchase price of Common Stock acquired pursuant to an Option shall
be paid, to the extent permitted by applicable statutes and regulations, either:
(i) in cash at the time the Option is exercised; or (ii) pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt by the
Company of cash (or a check) in the amount of, or the receipt by the Company of
a copy of irrevocable instructions previously delivered by the purchaser to the
purchaser’s broker instructing such broker to pay to the Company an amount equal
to, the aggregate exercise price for the number of shares of Common Stock being
issued to the purchaser in connection with the exercise of the Option from the
proceeds of the simultaneous sale of the Common Stock.

 

(b)     Notwithstanding Section 7.5(a) above: (i) unless otherwise specifically
provided in the Option, the purchase price of Common Stock acquired pursuant to
an Option that is paid by delivery to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes); and (ii) in the case of any
deferred payment arrangement, interest shall be compounded at least annually and
shall be charged at the minimum rate of interest necessary to avoid (a) the
treatment as interest, under any applicable provisions of the Code, of any
amounts other than amounts stated to be interest under the deferred payment
arrangement and (b) the treatment of the Option as a variable award for
financial accounting purposes.

 

7.6   Early Exercise.  An Option may include a provision whereby the Participant
may elect at any time before the Participant’s Continuous Service terminates to
exercise the Option as to any part or all of the shares of Common Stock subject
to the Option prior to the full vesting of such shares of Common Stock. Subject
to Section 6.7 above, any unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate.

 

4

--------------------------------------------------------------------------------


 

7.7   Termination of Continuous Service.

 

(a)     Termination Other Than for Cause or As a Result of Death or Disability.
In the event that a Participant’s Continuous Service terminates other than for
Cause or as a result of the Participant’s Disability or death, the Participant
may exercise his or her Option (to the extent that the Participant was entitled
to exercise such Option as of the date of termination) at any time within the
period (the “Post-Termination Exercise Period”) ending on the earlier of:
(i) the expiration of the term of the Option as set forth in the applicable
Stock Award Agreement; or (ii) the date three (3) months following the
termination of the Participant’s Continuous Service (or such longer or shorter
period specified in the applicable Stock Award Agreement, which period shall not
be less than thirty (30) days). If, after the termination of such Participant’s
Continuous Service, such Participant does not exercise his or her Option within
such Post-Termination Exercise Period, the Option shall terminate.

 

(b)     Termination for Cause. In the event a Participant’s Continuous Service
is terminated for Cause, the Option shall terminate upon the termination date of
such Participant’s Continuous Service, and the Participant shall be prohibited
from exercising his or her Option as of the time of such termination.

 

(c)     Termination As a Result of Disability. In the event that a Participant’s
Continuous Service terminates as a result of the Participant’s Disability, the
Participant may exercise his or her Option (to the extent that the Participant
was entitled to exercise such Option as of the date of termination), at any time
during the Post-Termination Exercise Period ending on the earlier of: (i) the
expiration of the term of the Option as set forth in the Stock Award Agreement;
or (ii) the date twelve (12) months following such termination of Continuous
Service (or such longer or shorter period specified in the Stock Award
Agreement, which period shall not be less than six (6) months). If, after
termination of Continuous Service, the Participant does not exercise his or her
Option within such Post-Termination Exercise Period, the Option shall terminate.

 

(d)     Termination As a Result of Death. In the event that a Participant’s
Continuous Service terminates as a result of the Participant’s death or a
Participant dies within any applicable Post-Termination Exercise Period, then
such Participant’s Option may be exercised (to the extent the Participant was
entitled to exercise such Option as of the date of death) by the Participant’s
estate, by a Person who acquired the right to exercise the Option by bequest or
inheritance or by a Person designated to exercise the option upon the
Participant’s death pursuant to Section 7.8(b) or 7.9(b) below, at any time
during the Post-Termination Exercise Period ending on the earlier of: (i) the
expiration of the term of the Option as set forth in the Stock Award Agreement;
or (ii) the date eighteen (18) months following such termination of Continuous
Service (or such longer or shorter period specified in the Stock Award
Agreement, which period shall not be less than six (6) months). If, after
termination of Continuous Service, the Participant does not exercise his or her
Option within such Post-Termination Exercise Period, the Option shall terminate.

 

7.8   Special Provisions for Incentive Stock Options.

 

(a)     Exercise Price. Subject to the provisions of Section 5.4 above, the
exercise price of each Incentive Stock Option shall be not less than one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Incentive Stock Option on the date the Incentive Stock Option is granted.
Notwithstanding the foregoing, an Incentive Stock Option may be granted with an
exercise price lower than that set forth in the preceding sentence if such
Incentive Stock Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

 

(b)     Transferability. An Incentive Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Participant only by

 

5

--------------------------------------------------------------------------------


 

the Participant. Notwithstanding the foregoing, a Participant may, by delivering
written notice to the Company in a form satisfactory to the Company, designate a
third party who, in the event of the death of such Participant, shall thereafter
be entitled to exercise such Participant’s Incentive Stock Option.

 

(c)     $100,000 Limitation. To the extent that the aggregate Fair Market Value
(determined at the time of grant) of Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by any Participant
during any calendar year under all plans of the Company and its Affiliates
exceeds $100,000, the Incentive Stock Options or portions thereof that exceed
such limit (according to the order in which they were granted) shall be treated
as Nonstatutory Stock Options, notwithstanding any contrary provision of the
applicable Stock Award Agreement(s).

 

7.9   Special Provisions for Nonstatutory Stock Options.

 

(a)     Exercise Price. Subject to the provisions of Section 5.4 above, the
exercise price of each Nonstatutory Stock Option shall be not less than
eighty-five percent (85%) of the Fair Market Value of the Common Stock subject
to the Nonstatutory Stock Option on the date the Nonstatutory Stock Option is
granted. Notwithstanding the foregoing, a Nonstatutory Stock Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Nonstatutory Stock Option is granted pursuant to an assumption
or substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

 

(b)     Transferability. A Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and, to the extent
provided in the Stock Award Agreement and as permitted by CCR Title 10 at the
time of the grant of the Nonstatutory Stock Option, and shall be exercisable
during the lifetime of the Participant only by the Participant. If a
Nonstatutory Stock Option does not provide for transferability, then such
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Participant only by the Participant. Notwithstanding the foregoing, a
Participant may, by delivering written notice to the Company in a form
satisfactory to the Company, designate a third party who, in the event of the
death of such Participant, shall thereafter be entitled to exercise such
Participant’s Nonstatutory Stock Option.

 

8.      STOCK BONUSES.

 

8.1   Stock Award Agreements for Stock Bonuses.  Each Stock Award Agreement for
a stock bonus shall be in such form and shall contain such terms and conditions
as the Board or Committee shall deem appropriate. The terms and conditions of
such Stock Award Agreements may change from time to time, and the terms and
conditions of Stock Award Agreements for separate stock bonuses need not be
identical; provided, however, that each Stock Award Agreement for a stock bonus
shall include (through incorporation of provisions hereof by reference in the
Stock Award Agreement or otherwise) the substance of the provisions set forth in
this Section 8.

 

8.2   Consideration.  A stock bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.

 

8.3   Termination of Participant’s Continuous Service.  In the event that a
Participant’s Continuous Service terminates, the Company may reacquire, for no
consideration, any or all of the shares of Common Stock held by the Participant
that have not vested as of the date of termination under the terms of the Stock
Award Agreement for the stock bonus.

 

8.4   Transferability.  Rights to acquire shares of Common Stock under the Stock
Award Agreement for a stock bonus shall not be transferable except by will or by
the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant.

 

6

--------------------------------------------------------------------------------


 

9.      RESTRICTED STOCK AWARDS.

 

9.1   Stock Award Agreements for Restricted Stock Awards.  Each Stock Award
Agreement for a Restricted Stock Award shall be in such form and shall contain
such terms and conditions as the Board or Committee shall deem appropriate. The
terms and conditions of such Stock Award Agreements may change from time to
time, and the terms and conditions of Stock Award Agreements for separate
Restricted Stock Awards need not be identical; provided, however, that each
Stock Award Agreement for a Restricted Stock Award shall include (through
incorporation of provisions hereof by reference in the Stock Award Agreement or
otherwise) the substance of the provisions set forth in this Section 9.

 

9.2   Purchase Price.  At the time of grant of a Restricted Stock Award, the
Board or Committee will determine the price to be paid by the Participant for
each share of Common Stock subject to such Restricted Stock Award. Subject to
the provisions of Section 5.4 above, the purchase price of Restricted Stock
Awards shall not be less than eighty-five percent (85%) of the Fair Market Value
of the Common Stock on the date such Restricted Stock Award is made or at the
time the purchase is consummated. A Restricted Stock Award may be awarded as a
stock bonus (i.e., with no cash purchase price to be paid) to the extent
permissible under applicable law.

 

9.3   Consideration.  At the time of the grant of a Restricted Stock Award, the
Board will determine the consideration permissible for the payment of the
purchase price of the Restricted Stock Award. The purchase price of Common Stock
acquired pursuant to the Stock Award Agreement for the Restricted Stock Award
shall be paid either: (i) in cash at the time of purchase; (ii) at the
discretion of the Board, according to a deferred payment or other similar
arrangement with the Participant; (iii) by services rendered or to be rendered
to the Company; or (iii) in any other form of legal consideration that may be
acceptable to the Board in its discretion.

 

9.4   Termination of Participant’s Continuous Service.  Subject to Section 6.7,
in the event that a Participant’s Continuous Service terminates, the Company may
repurchase or otherwise reacquire any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination under the
terms of the Stock Award Agreement for such Participant’s Restricted Stock
Award.

 

9.5   Transferability.  Rights to acquire shares of Common Stock under the Stock
Award Agreement for a Restricted Stock Award shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Participant only by the Participant.

 

10.   ADJUSTMENTS UPON CHANGES IN STOCK.

 

10.1    Capitalization Adjustments.  If any change is made in, or other event
occurs with respect to, the Common Stock of the Company without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction (each a
“Capitalization Adjustment”)), the Plan will be appropriately adjusted in the
class and maximum number of securities subject to the Plan pursuant to
Section 4.1, and the outstanding Stock Awards will be appropriately adjusted in
the class and number of securities and price per share of Common Stock subject
to such outstanding Stock Awards; provided, however, that the conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company and shall not give rise to a
Capitalization Adjustment pursuant to this Section 10.1. The Board or Committee
shall make such adjustments, which shall be final, binding and conclusive.

 

10.2    Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to the completion of such dissolution or liquidation, and
shares of Common Stock subject to any repurchase option in favor of the Company
may

 

7

--------------------------------------------------------------------------------


 

be repurchased by the Company, notwithstanding the fact whether or not the
applicable Participant’s Continuous Service has terminated.

 

10.3    Corporate Transaction.

 

(a)     In the event of a Corporate Transaction, any surviving corporation or
acquiring corporation may (but need not) assume or continue any or all Stock
Awards outstanding under the Plan or may (but need not) substitute similar stock
awards for Stock Awards outstanding under the Plan (including an award to
acquire the same consideration paid to the stockholders or the Company, as the
case may be, pursuant to the Corporate Transaction), and any reacquisition or
repurchase rights held by the Company in respect of Common Stock issued pursuant
to Stock Awards may be assigned by the Company to the successor of the Company
or to the acquiring corporation (or such successor’s or acquiring corporation’s
parent company), if any, in connection with such Corporate Transaction. In the
event any surviving corporation or acquiring corporation elects to assume or
continue any or all Stock Awards outstanding under the Plan, such Stock Awards
shall remain in effect in accordance with the terms of this Plan and the
applicable Stock Award Agreements, but shall thereafter represent the right to
receive (upon exercise thereof in accordance with the terms of such Stock
Awards, if applicable) for each share of Common Stock underlying each such Stock
Award such cash, securities or other property that would have been received by
the applicable Participant had such Participant exercised such Stock Award
immediately prior to the effective time of the Corporate Transaction.

 

(b)     In the event that, in connection with a Corporate Transaction, any
surviving corporation or acquiring corporation does not assume or continue any
or all such outstanding Stock Awards or substitute similar stock awards for such
outstanding Stock Awards, then with respect to Stock Awards that have not been
assumed, continued or substituted, such Stock Awards shall terminate if not
exercised (if applicable) at or prior to the effective time of such Corporate
Transaction, and any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards held by Participants whose Continuous Service has
not terminated shall (contingent upon the effectiveness of the Corporate
Transaction) lapse.

 

10.4    Change in Control.  A Stock Award held by any Participant whose
Continuous Service has not terminated prior to the effective time of a Change in
Control may be subject to additional acceleration of vesting and exercisability
upon or after such Change in Control as may be provided in the Stock Award
Agreement for such Stock Award; provided, however, that in the absence of any
such provision in the Stock Award Agreement for such Stock Award, no such
acceleration shall occur.

 

11.   TERMINATION, SUSPENSION AND AMENDMENT.

 

11.1    Termination or Suspension of the Plan.  The Board may suspend or
terminate the Plan at any time. Unless sooner terminated, the Plan shall
terminate on the day before the tenth (10th) anniversary of the date the Plan is
adopted by the Board or approved by the stockholders of the Company, whichever
is earlier. No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

11.2    Amendment of the Plan and Stock Awards.  Subject to Section 11.3 below,
the Board may, from time to time, amend the Plan or any Stock Award in any
manner it deems appropriate or necessary. Notwithstanding the foregoing, except
as expressly provided elsewhere in the Plan, no amendment to the Plan shall be
effective unless approved by the stockholders of the Company to the extent
stockholder approval is necessary to satisfy the requirements of Section 422 of
the Code.

 

8

--------------------------------------------------------------------------------


 

11.3    No Impairment.  No termination or suspension of the Plan or amendment of
the Plan or any Stock Award shall impair rights of a Participant with respect to
any outstanding Stock Award unless the Company receives the written consent of
such Participant.

 

12.   MISCELLANEOUS.

 

12.1    Compliance with Laws.

 

(a)     This Plan and the obligations of the Company with respect to any Stock
Awards granted hereunder shall be subject to all applicable federal and state
securities laws. If, after reasonable efforts, the Company is unable to obtain
from any applicable regulatory commission or agency the authority that legal
counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock pursuant to such Stock Awards, then the Company shall be relieved
from any liability for failure to issue and sell Common Stock in connection with
such Stock Awards unless and until such authority is obtained.

 

(b)     To facilitate the grant of any Stock Award, the Committee may impose
special terms for Stock Awards granted to Participants who are foreign nationals
or who are employed by the Company or any Affiliate outside of the United States
as the Board or Committee may consider necessary or appropriate to accommodate
differences in local laws, tax policies or customs.

 

12.2    Severability.  If one or more provisions of this Plan are held to be
unenforceable under applicable law, such provision shall be excluded from this
Plan and the balance of the Plan shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

12.3    Governing Law.  The law of the State of California shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of laws rules.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

“Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, with respect to a particular Participant, the occurrence of any
of the following:  (i) such Participant’s conviction of any felony or any crime
involving fraud; (ii) such Participant’s participation (whether by affirmative
act or omission) in a fraud or felonious act against the Company and/or its
Affiliates; (iii) such Participant’s violation of any statutory or fiduciary
duty, or duty of loyalty owed to the Company and/or its Affiliates and which has
a material adverse effect on the Company and/or its Affiliates; (iv) such
Participant’s violation of state or federal law in connection with such
Participant’s performance of such Participant’s job; (v) breach of any material
term of any contract between such Participant and the Company and/or its
Affiliates; and (vi) such Participant’s violation of any material Company
policy; provided, however, that the final determination that a termination is
for Cause shall be made by the Board or Committee, as applicable, in its sole
and exclusive judgment and discretion.

 

“CCR Title 10” means Title 10 of the California Code of Regulations, as amended
from time to time.

 

“Change in Control” means any Corporate Transaction or the occurrence, in any
single transaction or in any series of related transactions not approved by the
Board, of any Person becoming the Owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then-outstanding securities; provided, however, that
notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means a committee of one (1) or more members of the Board appointed
by the Board in accordance with Section 3.2 of the Plan.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share.

 

“Company” means IT&E International Group, Inc., a Delaware corporation.

 

“Consultant” means any person, including an advisor, engaged by the Company or
an Affiliate to render consulting or advisory services and who is compensated
for such services; provided, however, that the term “Consultant” shall not
include Directors who are not compensated by the Company for their services as
Directors, and the payment of a fee by the Company for services which the Board
determines in its sole discretion are services as a Director shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.

 

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Director or Consultant, is not interrupted or
terminated. A change in the capacity in which the Participant renders service to
the Company or an Affiliate as an Employee, Consultant or Director or a change
in the entity for which the Participant renders such service, provided that
there is no interruption or termination of the Participant’s service with the
Company or an Affiliate, shall not terminate a Participant’s Continuous Service.
For example, a change in status from an Employee of the Company to a Consultant
of an Affiliate, or to a Director shall not constitute an interruption of
Continuous Service. The Board, Committee or any authorized Officer of the
Company, in that party’s sole discretion, may

 

10

--------------------------------------------------------------------------------


 

determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave. Notwithstanding the foregoing, a leave of
absence shall be treated as Continuous Service for purposes of vesting in a
Stock Award only to such extent as may be provided in the Company’s leave of
absence policy or in the written terms of the Participant’s leave of absence.

 

“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

(a)     there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either: (i) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction; or (ii) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction;

 

(b)     the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur; or

 

(c)     there is consummated a sale of all or substantially all of the
consolidated assets of the Company and its Subsidiaries, other than a sale of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries to an Entity more than fifty percent (50%) of the combined voting
power of the voting securities of which Entity is Owned by stockholders of the
Company in substantially the same proportion as their Ownership of the Company
immediately prior to such sale.

 

The term “Corporate Transaction” shall not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company.

 

“Director” means a member of the Board.

 

“Disability” means the inability of a person, in the opinion of a qualified
physician acceptable to the Company, to perform the duties of that person’s
position with the Company or an Affiliate because of the sickness or injury of
the person.

 

“Employee” means any person employed by the Company or an Affiliate; provided,
however, that service as a Director, or payment of a fee by the Company for
services which the Board determines in its sole discretion are services as a
Director or as a member of the Board of Directors of an Affiliate, shall not be
sufficient to constitute “employment” by the Company or such Affiliate.

 

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization or entity.

 

“Fair Market Value” means, as of any date, the value of the Common Stock
determined by the Board in good faith and in a manner consistent with CCR
Title 10.

 

“Incentive Stock Option” means an option to purchase shares of Common Stock that
is intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

“Nonstatutory Stock Option” means an option to purchase shares of Common Stock
that is not intended to qualify as an Incentive Stock Option.

 

“Officer” means any person designated by the Company as an officer.

 

11

--------------------------------------------------------------------------------


 

“Option” means an Incentive Stock Option or a Nonstatutory Stock Option granted
pursuant to the Plan.

 

A Person shall be deemed to “Own”, to have “Owned”, to be the “Owner” of, or to
have acquired “Ownership” of securities if such Person, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

“Participant” means a person to whom a Stock Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

 

“Person” means any natural person or Entity.

 

“Plan” means this IT&E International Group, Inc. 2005 Equity Incentive Plan.

 

“Restricted Stock Award” means an award of shares of Common Stock, which is
granted pursuant to the terms and conditions of Section 9 of the Plan.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock Award” means any right granted under the Plan, including an Option, a
Restricted Stock Award or a stock bonus.

 

“Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Stock Award.
Each Stock Award Agreement shall be subject to the terms and conditions of the
Plan.

 

“Ten Percent Stockholder” means a person who Owns (or is deemed to Own pursuant
to Section 424(d) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
of its Affiliates.

 

12

--------------------------------------------------------------------------------